DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to applicant’s response to final office action filed on December 12, 2021 in which claims 1-20 are presented for further examination.
Priority
3. 	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received by the office on 10/11/2021.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:  The present invention relates to Electronic device for searching for file information stored in external device and operation method thereof.  The closest prior arts Park; Min-su (US 2007/0146790), in view of Ishizu; Akihiko 20160065887), either singularly or in combination, fail to anticipate or render obvious the recited features “An electronic device comprising: a display; an input device; a connecting terminal; a storage; and a processor operatively connected to the display, the input device, the connecting terminal, and the storage, wherein the processor is configured to: copy information about files and folders stored in an external device, when the external device is connected through the connection terminal; generate a list of the files and the folders stored in the external device, based on the copied information, and display the generated list of the files and the folders through the display; receive, through the input device, a first input associated with the list of the files and the folders; copy a file and/or a folder, selected based on the first input, from the external device, and store the copied file and/or folder in the storage; maintain displaying of the list of the files and the folders stored in the external device when the external device is disconnected; and execute the file or the folder stored in the storage, based on a second input received through the input device”. Specifically because Ishizu displays metadata in the case where the communication with the external apparatus is disconnected in a state as resized image or metadata, however it does not maintain displaying the “folders” stored in the external device when the external device is disconnected, just the original copied files.
These features in conjunction with all other limitations of the dependents and independent claims render claims 1-20 allowable.
After further review of results of the searches conducted over the past, the claims as most currently amended, and further consideration of the remarks, the Examiner is persuaded that the prior art made of record does not teach the above described and high-lighted major features in the independent claims and other recited features.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
CHAE et al. (US 2014/0118619) relates to METHOD AND SYSTEM FOR WIRELESSLY CONNECTING DEVICES, specifically, the cloud drive service 700 may not display a list of folders of the mobile 1 900 which is in disconnected state 920 and a list of files included in the folders even though folders relating to the mobile 1 900 is selected by a user. Here, when a device which is in disconnected state 920 is changed to be in connected state 921, a list of folders of a device which is changed to be in connected state and a list of files included in the folders may be loaded.
	HAGIWARA et al. (US 2014/0118619) relates to IMAGE OUTPUT SYSTEM, IMAGE SIGNAL GENERATION APPARATUS AND RECORDING MEDIUM, specifically a display state storing unit for storing a display state related to the information display screen, the display state including a " display-ON" state and a "display-OFF" state. In a case where there is a change in the connection state of the currently outputting channel, when there is the information display screen whose display state is the "display-ON" state, the switching unit switches the channel after waiting for a predefined change in the display state related to the information display screen.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158. The examiner can normally be reached M-F 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre M Vital can be reached on (571) 272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ANGELICA RUIZ/Primary Examiner, Art Unit 2162